Order filed, June 7, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00281-CR
                                    ____________

                             CHARLTON WARD, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the Co Crim Ct at Law No 10
                               Harris County, Texas
                          Trial Court Cause No. 1816980


                                        ORDER

       The reporter’s record in this case was due April 6, 2012, 2012. See Tex. R. App.
P. 35.1. On April 17, 2012, this court ordered the court reporter to file the record within
10 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order David Fortson, the official court reporter, to file the record in this
appeal within 10 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
David Fortson does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM